IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2008

                                     No. 07-10902                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JOSEPH EUGENE NAGY

                                                  Plaintiff - Appellant
v.

ELIANA I GEORGE, Individually in her own behalf; KATHLEEN
KENNEDY, Individually and as she is an attorney at Law for the State of
Texas; WELLS FARGO BANK NA, A financial services company; GALEN
RAY SUMROW, Individually and as he is the Criminal District Attorney for
Rockwall County; BARRETT BURKE WILSON CASTLE DAFFIN &
FRAPPIER LLP, A partnership including corporations; BLAKELY HALL,
Attorney at Law for the State of Texas; DAVID SANDUCCI, Individually and
as he is a securities broker #2370405 with Clayton Dunning and Company Inc

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:07-CV-368


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       This case consists of an amalgamation of claims resulting from diverse
events surrounding Appellant Joseph Eugene Nagy’s acrimonious divorce. The


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-10902

district court dismissed all federal and state claims except for Nagy’s
employment-related claims against his former employer, Affiliated Computer
Services, Inc. (“ACS”).1 Nagy, a pro se litigant, appealed. We have jurisdiction
because the district court explicitly entered partial final judgment under Federal
Rule of Civil Procedure 54(b). For the reasons below, we AFFIRM.
       Nagy’s claims against the various defendants stem from several seemingly
unrelated events that occurred around the time of Nagy’s divorce. First, Nagy
alleges that Kathleen Kennedy, Judge H.G. Andrews, Blakely Hall, and Eliana
I. George conspired to deprive him of his due process protections, thereby
making his state divorce decree “fraudulent” and unconstitutional.2 Second,
Nagy contends that Wells Fargo, N.A. (“Wells Fargo”) and its legal counsel,
Barrett Burke Wilson Castle Daffin & Frappier, L.L.P. (“Barrett Burke”),
violated his rights when Wells Fargo foreclosed on his property. Third, Nagy
argues that Galen Ray Sumrow, the Rockwall County Criminal District
Attorney, improperly prosecuted him for domestic violence and other offenses.
Fourth, Nagy claims that David Sanducci, his securities broker, mismanaged his
IRA account.         Finally, Nagy asserts that ACS, his former employer,
discriminated against him.
       On appeal, Nagy contends that: (1) his divorce decree is unconstitutional
and fraudulent; (2) the district court erred when it did not enter default
judgments against Sumrow, Wells Fargo, Barrett Burke, George, ACS, and
Kennedy; (3) the district court had diversity jurisdiction over his claims against



       1
          Applying the Rooker-Feldman doctrine, the district court dismissed Nagy’s 42 U.S.C.
§§ 1983, 1985, 1986, and 28 U.S.C. § 1343 claims for lack of subject matter jurisdiction. The
district court also dismissed Nagy’s claims under 10 U.S.C. § 1054 and 18 U.S.C. §§ 372 and
1514 because these statutes do not permit private causes of action. Finally, the district court
declined to exercise supplemental jurisdiction over Nagy’s state law claims.
       2
         George is Nagy’s ex-wife. Kennedy represented George and Hall represented Nagy
in the divorce proceeding over which Judge Andrews presided.

                                              2
                                        No. 07-10902

Wells Fargo; (4) conflicts of interest arose when Barrett Burke represented Wells
Fargo, and the Attorney General of Texas represented both Judge Andrews and
George in this litigation; and (5) the district court improperly dismissed his
conspiracy claims against Kennedy, Judge Andrews, Blakely, and George.
       After reviewing Nagy’s brief, we find that Nagy has waived his first,
fourth, and fifth arguments. Federal Rule of Appellate Procedure 28 requires
appellants to support their contentions with reasons along with “citation to the
authorities and parts of the record on which the appellant[s] rel[y].” Thus,
“[a]lthough we liberally construe the briefs of pro se appellants, we also require
that arguments must be briefed to be preserved.” Price v. Digital Equip. Corp.,
846 F.2d 1026, 1028 (5th Cir. 1988). In this case, Nagy’s conclusory argument
that the district court erred when it dismissed his conspiracy claims and his
claims regarding the divorce decree under the Rooker-Feldman doctrine fails to
meet the requirements of Rule 28.3 Similarly, Nagy’s perfunctory, one-sentence
allegation of a conflict of interest–unaccompanied by any citation to
authorities–does not preserve this issue for review.4
       Nagy’s remaining arguments lack merit. Nagy contends that the district
court erred when it failed to enter default judgments against Sumrow, Wells
Fargo, Barrett Burke, George, ACS, and Kennedy because they did not answer
within twenty days of service. Nagy served defendants by personally sending
them the summons and complaint via certified mail. This method of service did



       3
        In addressing the district court’s application of the Rooker-Feldman doctrine, Nagy
claims only that he “maintains his right to appeal” and that he “believes the United States
Supreme Court will uphold Appellant’s unconstitutional allegations.”
       4
         In the “Statement of the Issues” section of his brief, Nagy presents his fourth issue as
“the conflict of interest created when Defendant Barrett represented Wells Fargo, a named co-
defendant and the Attorney General represented both Judge H.G. Andrews and Eliana.” But
the “Argument” section of his brief contains only one sentence as to a purported conflict of
interest: “The Appellant presents there is a conflict of interest created when Defendant Barrett
represented Wells Fargo, a named co-defendant.”

                                               3
                                 No. 07-10902

not conform to either the established federal or state methods of service. Fed.
R. Civ. P. 4; Tex. R. Civ. P. 106(a)(2).      Therefore, Nagy’s argument is
unpersuasive because service was improper. Finally, Nagy alleges that federal
diversity jurisdiction exists over his state law claims against Wells Fargo. This
argument fails because some defendants in this case are Texas citizens and,
therefore, complete diversity is absent. See Breaux v. Dilsaver, 254 F.3d 533,
536 (5th Cir. 2001) (“Federal jurisdiction ordinarily exists over lawsuits that
could have been brought in a state court, so long as complete diversity of
citizenship and the requisite amount in controversy are present.”).
      AFFIRMED.




                                       4